Citation Nr: 0523629	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
cervical spine.


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The Board remanded this case to the RO for issuance of a 
statement of the case (SOC) in July 2004.  When the RO 
analyzed the case in September 2004, it characterized the 
issue as a claim of service connection on a secondary basis, 
see 38 C.F.R. § 3.310 (2004); however, its September 2004 SOC 
included reference to regulations governing the award of 
service connection on a direct basis.  Part of the analysis 
undertaken by the RO also included mention of service 
connection on a direct basis.  Given the nature of the 
veteran's arguments relative to both direct and secondary 
service connection claims, the Board will address the 
question of service connection on a direct basis too.  In 
fact, as noted below, an award of service connection on a 
direct basis is warranted.


FINDING OF FACT

The veteran has osteoarthritic changes of the cervical spine 
from C4 to C7 that are likely the result of military service.


CONCLUSION OF LAW

The veteran has osteoarthritic changes of the cervical spine 
from C4 to C7 that are the result of disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from September 1967 to 
September 1969.  The veteran's service medical records (SMRs) 
reflect that he was hit by fragments of an enemy grenade 
while serving in the Republic of Vietnam and suffered a 
penetrating wound to the neck, left hand, and right leg in 
May 1968.  The veteran was awarded a Purple Heart at that 
time.  The veteran's SMRs are negative for any complaints of 
or diagnosis of osteoarthritis of the cervical spine.  

Associated with the claims file is a VA examination report 
dated in December 1969.  A radiographic examination of the 
cervical spine revealed minimal osteoarthritic changes 
involving the lower cervical bodies, particularly five and 
six.  The veteran was granted service connection for a wound 
of the third finger of the left hand, neck wound with 
retained foreign bodies, and scar of the lower back with 
retained foreign bodies by way of a rating decision dated in 
December 1969.  

The veteran was afforded a VA examination in May 2003.  X-
rays of the cervical spine were obtained and revealed normal 
alignment and prevertebral soft tissues of the cervical 
spine.  There was marginal disc narrowing with marginal 
articular osteophytes at C4-5, C5-6, and C6-7.  There was 
also ossification of the annulus fibrosis anteriorly.  
Degenerative changes of the vertebral joints were noted at 
C4-5, C5-6, and C6-7.   There was severe neural foraminal 
encroachment on the right of C4-5 and C5-6, and on the left 
at C5-6.  There was mild neural foraminal encroachment 
bilaterally at C6-7 and on the left at C4-5.  The veteran was 
diagnosed with cervical spondylosis.

A VA medical opinion was obtained in March 2004 to determine 
whether the veteran's cervical condition was related to his 
service-connected neck wound with retained foreign bodies.  
The examiner opined that medical literature stated that there 
was a relationship between an injury and subsequent onset of 
degenerative change, mostly related to joints and 
extremities.  Some of the articles he referenced supported 
the relationship of an injury causing arthritis, usually many 
years after an injury.  The examiner opined that, because the 
veteran's osteoarthritis was present within three months of 
discharge from service, it was less likely than not that his 
osteoarthritis of the cervical spine was related to his 
service-connected neck wound with retained foreign bodies.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2004).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show: (1) that a current 
disability exits, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.

Considering all the evidence of record, and according the 
veteran the benefit of the doubt, the Board finds that 
service connection for osteoarthritis of the cervical spine 
from C4 to C7 is warranted on a direct basis.  The VA 
examiner who provided an opinion in March 2004 opined that 
because there was evidence that the veteran's osteoarthritis 
presented within three months of his discharge from service, 
it was less than likely that it was related to the veteran's 
service-connected neck wound.  

However, the salient point is that there is evidence of the 
presence of osteoarthritic changes within three months of the 
veteran's separation from service.  The veteran is presumed 
to have been sound upon his entry into service.  The 
presumption of soundness taken together with the fact that 
there is radiographic evidence of osteoarthritic changes of 
the cervical spine within three months of the veteran's 
separation from service, results in the conclusion that 
service connection is warranted.  While the VA examiner 
provided an opinion that the osteoarthritic changes of the 
veteran's cervical spine were unrelated to his neck wound 
because the changes were evident too close in time to the 
injury, it is equally reasonable to assume from this medical 
opinion evidence that the osteoarthritic changes of the 
cervical spine noted in December 1969 began at some point 
before the veteran's separation from service just three 
months earlier.  Given that the veteran is presumed not to 
have had such a problem before he entered service in 
September 1967, the Board finds that it is reasonable to 
infer from the examiner's medical opinion that the arthritis 
began during military service.  


ORDER

Entitlement to service connection for osteoarthritis of the 
cervical spine from C4 to C7 is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


